[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel The Prudential Insurance Company of America 213 Washington Street, Newark, NJ 07102-2917 Tel973 802-3716 william.evers@prudential.com July 1, 2015 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Definitive Supplement and Statement of Additional Information Pursuant to Rule 497(j) Pruco Life of New Jersey Flexible Premium Variable Annuity Account (“Registrant”) File Nos. 333-192702 and 811-07975 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the supplement and statement of additional information included in the above-referenced Registration Statement, the form of supplement and statement of additional information that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in Post-Effective Amendment No. 4 to the Registration Statement; and 2. The text of the Post-Effective Amendment No. 4 was filed with the Commission electronically on June 29, 2015. Very truly yours, /s/William J. Evers William J. Evers Vice President, Corporate Counsel
